DETAILED ACTION


Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-21 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a method comprising:
constructing a total-focusing method (TFM) image of a representation of a flaw in an object at a first grid resolution;
determining a center of mass of the representation of the flaw based on the constructed TFM image;
identifying a major axis and a minor axis of the representation of the flaw based on the center of mass, wherein the major axis defines a beam waist axis and the minor axis defines an acoustic propagation direction;
determining a plurality of pixel or voxel values from the TFM image along the major and minor axes; and 
based on the plurality of pixel or voxel values along the major and minor axes and the calculated width of the curve, determining a second grid resolution corresponding to the specified AF so that at least three grid points fall along the target ellipse.
However in the context of claim 1 as a whole, the prior art does not teach “calculating a width of a curve corresponding to a length of an axis of a target eclipse based on a specified amplitude fidelity (AF).” Therefore, claim 1 as a whole is allowable.
Claim 8 and 15 are respectively allowable for the same reason described as above.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611